MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                              Jun 25 2019, 9:20 am

court except for the purpose of establishing                                  CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Nicholas J. Hursh                                         John M. Haecker
Shambaugh, Kast, Beck & Williams, LLP                     Squiller & Hamilton, LLP
Fort Wayne, Indiana                                       Auburn, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Cassandra R. (Graham)                                     June 25, 2019
Sonnigsen,                                                Court of Appeals Case No.
Appellant-Respondent,                                     19A-JP-42
                                                          Appeal from the Steuben Superior
        v.                                                Court
                                                          The Honorable William C. Fee,
Bradley Garrison,                                         Judge
Appellee-Petitioner.                                      The Honorable Randy Coffey,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          76D01-1410-JP-320



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JP-42 | June 25, 2019                     Page 1 of 20
                               Case Summary and Issues
[1]   O.J.G. (“Child”) was born out of wedlock to Cassandra (Graham) Sonnigsen

      (“Mother”) and Bradley Garrison (“Father”) in 2012. After Father’s paternity

      was established, Mother had sole legal and physical custody of Child until the

      parties agreed to joint legal custody and shared physical custody. Mother later

      filed a letter with the trial court indicating her intent to relocate to Missouri.

      Father objected, and the trial court issued a temporary restraining order

      (“TRO”) enjoining Mother from relocating. In violation of the court’s order,

      Mother relocated to Missouri but returned to Indiana months later. The trial

      court found Mother in contempt for relocating against the court’s TRO. Father

      filed a motion to modify custody, parenting time, and child support, and

      following a hearing, the trial court awarded Father primary physical custody of

      Child and ordered Mother to pay $28 per week in child support beginning

      December 28, 2018. Mother appeals and presents two issues for our review,

      which we restate as: (1) whether the trial court’s judgment modifying physical

      custody was clearly erroneous; and (2) whether the trial court abused its

      discretion when it ordered a modification of child support commencing

      December 28, 2018. Concluding the trial court’s judgment was not clearly

      erroneous and the trial court did not abuse its discretion with respect to the

      child support order, we affirm.



                            Facts and Procedural History


      Court of Appeals of Indiana | Memorandum Decision 19A-JP-42 | June 25, 2019   Page 2 of 20
[2]   Child was born out of wedlock to Mother and Father on November 18, 2012.

      Nearly two years later, Father filed a Petition to Establish Paternity of Child.

      Mother married her husband, Todd, in October 2014. In addition to Child,

      Mother and Todd share two children and Todd has two children of his own.

      The trial court issued a Decree of Paternity on September 23, 2015, declaring

      Garrison as father of Child and granting Mother legal and physical custody of

      Child. The parties filed a Stipulation RE: Modification of Custody, Parenting

      Time and Child Support on July 8, 2016, in which the parties agreed to joint

      legal custody and split physical custody of Child. Appendix to Brief of

      Appellant, Volume II at 34. Per the stipulation, Father’s child support

      obligation was $0.00. The trial court approved the stipulation the same day.


[3]   On July 6, 2017, Mother filed a letter with the trial court indicating her intent to

      relocate from Indiana to Kansas City, Missouri, stating, in part:


              The reason for the move is because my husband of 3 years, has a
              job offer for the local 101 operating engineers out of Kansas City,
              Missouri for $40/hr with $10/hr pension fund & $10/hr health &
              welfare fund. This is on top of his regular pay. Plus it offers a
              very good health insurance and dental insurance package.


              We are wanting to move, not just for us, but the children as well
              to make more money & give our children a better life. . . . [W]e
              are going to move to Missouri for 6 weeks and if it doesn’t work
              out, we will relocate back to Angola, IN. If it works out, we plan
              to make the move official on October 6, 2017.


              We have informed [Father] of the move, as well as a copy of this
              letter will be going to [him] – certified mail. I have also tried my

      Court of Appeals of Indiana | Memorandum Decision 19A-JP-42 | June 25, 2019   Page 3 of 20
        best to allow [Father] to still have joint custody even with us
        being in Missouri. The options I gave him are as follows:


        Every other month for a whole month or [e]very other two
        weeks.


        I am able to offer these possible options of possible parenting
        time schedules to [Father] because we would like to homeschool
        [Child]. I have also offered that when [Child] gets into sports,
        [Father] can keep [Child] for the duration of the sports season,
        that being football, baseball, basketball, etc. [Father] will get him
        for one sport and I will get him for the other, with allowing
        [Father] to choose 2 homeschooling sports per year, and myself 2
        homeschooling sports per year. Whenever [Child] is not in
        sports, we would do alternating weeks or alternating months.


Id. at 45-46. Father filed his objection with the trial court stating the driving

distance between his current home in Indiana and Mother’s proposed

relocation is 640 miles, approximately a ten-hour drive. In addition, Father

moved for a TRO preventing relocation of Child “until such time as the parties

are able to present evidence upon this objection[.]” Appellee’s Appendix,

Volume 2 at 3. Following a hearing in August 2017, the trial court issued a

TRO enjoining Mother from relocating to Missouri with Child because the

proposed relocation was Mother’s third attempt in less than two years to move,1

and “the proposed employment is speculative and not guaranteed, [and] . . . is

not a legitimate reason for relocating a child’s residence.” App. to Br. of



1
 The trial court found that Mother indicated an intent to relocate twice before, on September 23, 2015, and
April 4, 2016.

Court of Appeals of Indiana | Memorandum Decision 19A-JP-42 | June 25, 2019                     Page 4 of 20
      Appellant, Vol. II at 49. Furthermore, the trial court concluded that the

      intended move would “essentially destroy the shared custody order” and

      scheduled a final hearing on the relocation issue. Id. Despite the TRO, Mother

      relocated to Missouri where she, Todd, their children, and Child (when he was

      in Mother’s physical custody) lived in a travel trailer at a camp site in Grain

      Valley, Missouri. After living at the camp site for some time,2 Todd signed a

      lease agreement on September 22, 2018, for a house in Lee’s Summit, Missouri,

      where they lived through the end of December 2018. Then, they moved to

      Ossian, Indiana in Wells County “because of all of the court stuff going on with

      [Child] . . . and [Mother] found out that it was [her] mistake. That [she] had

      moved without being able to move . . . so [they] moved back to make sure that

      [they] wouldn’t have any issues going forward.” Exhibit Index, Volume 1 at

      14.


[4]   Father subsequently filed motions alleging Mother was in contempt of court

      and the trial court held a hearing on the matter.3 Following a hearing in

      February 2018, the trial court found that in January 2018, Mother decided

      Father was an unfit parent and “without court intervention or support . . .

      ended [Father’s] physical custody of [Child].” Appellee’s App., Vol. 2 at 5.




      2
        In a deposition on September 17, 2018, Mother testified she was unsure as to how long she and her family
      lived in the camper. She stated it was “close to two months, but [she didn’t] know the exact amount of
      time.” Exhibit Index, Volume 1 at 13.
      3
        According to the Chronological Case Summary, Father filed a “Verified Information for Contempt and
      Issuance of Rule to Show Cause” on January 3, 2018, and a second contempt motion on January 19, 2018.
      See App. to Br. of Appellant, Vol. II at 16.

      Court of Appeals of Indiana | Memorandum Decision 19A-JP-42 | June 25, 2019                     Page 5 of 20
      Thus, Mother was found to be in contempt of court for willfully defying the

      court’s authority, sentenced to serve 180 days in the Steuben County Jail, and

      ordered to pay $1,260 of Father’s attorney fees. Mother was permitted to purge

      herself of contempt and avoid serving the jail sentence by following the custody

      and parenting time orders and paying the attorney fee award within ninety

      days.


[5]   On March 7, 2018, Father filed a Verified Petition to Modify Custody,

      Parenting Time and Child Support alleging that a substantial change in one or

      more of the enumerated statutory factors bearing on child custody had occurred

      since the July 2016 stipulation. In the ensuing months, various notices and

      motions were filed with the trial court. Notably, Mother filed a Verified

      Motion for Authority to Register and Enroll Child in School on August 21,

      2018. And on September 11, 2018, Father filed a Notice of Intent to Relocate

      within Steuben County to a home in Angola he and his fiancée, Tessa, had

      jointly purchased.4 Mother filed a motion for an in camera interview and, in

      response to Father’s notice, an “Objection to the Relocation of the Parties’

      Child, Emergency Request for a Temporary Order Restraining the Relocation

      of the Child, and Motion to Modify Custody[.]” App. to Br. of Appellant at 42.

      A hearing on the motions was held on October 31, 2018.




      4
          Father and his fiancée share one son together.


      Court of Appeals of Indiana | Memorandum Decision 19A-JP-42 | June 25, 2019   Page 6 of 20
[6]   On December 6, 2018, the trial court granted Father’s motion for modification

      of custody, awarding Father primary physical custody of Child and granting

      Mother reasonable parenting time. The trial court found, in relevant part:


              8. When the Court approved the July 8, 2016 Stipulation, the
              parties both lived in Steuben County; [Father] lived in a house in
              Fremont and [Mother] lived at an apartment in Angola.


              9. A few months ago, [Father] and his paramour purchased a
              home in Angola, where they and [their] offspring now reside.


              10. [Mother] is 28 years old [and] lives with her husband, their
              child(ren) and, every other week, [Child]. Occasionally
              [Mother’s husband’s] children also reside with [them]. [Mother]
              has moved several times since the entry of the July 8, 2016
              Order. Shortly after entry of the July 8, 2016 Order, [Mother and
              her family] moved to a different apartment in Angola. Shortly
              thereafter they moved to Bluffton, Indiana to live with [her
              husband’s] mother. From there, they moved to Missouri, where
              they resided in a camper/trailer at an RV park/campground.
              Two months after that, [they] moved to a rented home in
              Missouri. Upon the Court issuing its contempt finding, [they]
              moved to Ossian, Indiana. Ossian is located in Wells County,
              which the Court notices is at least 60 miles away from Steuben
              County.


              11. Once she settled in Wells County, [Mother] honored the
              Court’s split custody order. At this point in time, the parties
              exercise custody over [Child] on alternating weeks. During the
              week when [Child] is with [Mother], he goes to school in Ossian;
              during the week, when [Child] is with [Father], [he] goes to
              school in Fremont.




      Court of Appeals of Indiana | Memorandum Decision 19A-JP-42 | June 25, 2019   Page 7 of 20
        12. [Father] wants exclusive custody of [Child]. [Mother] also
        wants custody of her son. Each of these parents loves the
        [C]hild. Both parents have the basic, necessary skills to raise
        [Child]. Both parents also have deep bonds with their son.
        [Father’s] current paramour also has affection for the [C]hild.
        [Mother’s] husband is also close with [Child]. Further, [Child]
        has relationships with his step siblings and half-siblings.


        13. [Child] is six (6) years old. . . . [and] alternates his time with
        his Father in Angola and his Mother in Ossian. He is enrolled in
        two different schools. The [C]hild has a very close bond with
        both his [parents]. [Mother] is involved in the day-to-day
        activities of [Child]. [Father] also involves himself in [Child’s]
        activities.


        14. Both parties are good persons and strive to raise their
        [C]hild, as best they can, with this split household situation.


        15. [Mother] has experienced problems in her lifestyle, and in
        caring for the [C]hild. [Mother] has a criminal past involving a
        felony conviction for forgery. She has given birth to five (5)
        children. Two of those children were adopted to other parents.
        [Mother] has moved several times. She and her family spent a
        part of her recent past living in a campground. She is
        unemployed. She has only been employed for two (2) weeks
        during her adult life. Her husband has changed jobs several
        times. She ignored previous custody orders issued by this Court.
        Her past and the previous moves show impulsiveness and lack of
        maturity necessary for raising children to be responsible citizens.


        16. [Father] is twenty-seven (27) years old. [Father] has a
        criminal past involving misdemeanors. He entered the military
        following his graduation from high school. [Father] is steadily
        employed and has been throughout his adult life. He owns his
        home and exercises a controlled and caring household with his

Court of Appeals of Indiana | Memorandum Decision 19A-JP-42 | June 25, 2019   Page 8 of 20
        girlfriend . . . . He and the girlfriend have cohabitated for two
        and one-half years without the benefit of marriage. They have a
        two (2) year old child together. Although the girlfriend is called
        [Father’s] “fiancée”, [Father] expressed no current wedding
        plans. The girlfriend is employed on a part-time basis at a local
        nursing home. She takes an active part in caring for [Child]
        while [Child] is at her home. [Father] is active and involved in
        caring for [Child]. He and [his girlfriend] own their home
        jointly. It is an adequate and sufficient home for [Father], his
        girlfriend, and his children. In the past, [Father] saw that [Child]
        attended pre-school, and solely paid the cost for the same.
        [Father] has fed [Child], clothed [Child], helped [Child] with
        homework, and provided shelter for [Child]. [Father] also makes
        sure that [Child] has proper medical and dental care; he
        maintains health insurance on [Child] through his employment.


Appealed Order at 2-4 (footnote omitted). Based on these findings, the trial

court concluded a substantial change in circumstance had occurred since the

last custody order:


        21. . . . A substantial distance separates the homes of the parties.
        This new condition impairs and negatively complicates the
        existing split custody order. Moreover, this circumstance is
        unreasonable when applied to split custody. Also, [Child] now is
        attending school. The split custody order causes [Child] to be in
        two school systems and in two distant homes. It creates
        instability and confusion for the [C]hild and for the parties.


        22. [Child’s] best interests are not served by the current situation,
        especially as applied to the schooling situation. [Child’s] best
        interest would be served by granting one party custody of [him]
        so that he can have a stable home, proper discipline, and regular
        schooling.



Court of Appeals of Indiana | Memorandum Decision 19A-JP-42 | June 25, 2019   Page 9 of 20
        23. Because split custody is no longer reasonable, [Child] should
        reside with one of the parties full time. The other party should
        exercise reasonable parenting time.


        24. As part of the Court’s consideration of the best interests of
        [Child], the Court considers that [Mother] violated the Court’s
        order preventing her from moving [Child] from Steuben County.
        Additionally, she has not attempted to comply with the Court’s
        purge order that required that she contribute toward [Father’s]
        attorney fees. The Court concludes that because of these factors
        and because of [her] felony past, that [Mother] lacks respect for
        the Court’s authority. This lack of respect for the Court causes
        the Court to conclude that [Mother] lacks stability and maturity.
        Further, the other circumstances stated in paragraph fifteen (15)
        above also led the Court to the same conclusion.


        25. [Father] has a stable, loving home capable of providing
        security and stability for [Child’s] future and upbringing.
        [Mother’s] lack of stability and maturity presents a less settled
        circumstance.


        26. The best interests of [Child] require that [Father] become the
        custodial parent.


        27. [Father] moved approximately eight (8) miles to Angola,
        Indiana. He did so in order to purchase a suitable home for his
        family. He moved for a proper, good-faith, and legitimate
        purpose. However, [Child] now has to travel fifteen (15) minutes
        each morning and evening for school. The best interests of
        [Child] require that this condition terminate.


Id. at 4-5. Therefore, the trial court ordered Father to enroll Child in the

appropriate school for his home. Mother was ordered to pay $28.00 weekly in

child support, beginning on Friday, December 28, 2018. The trial court ordered
Court of Appeals of Indiana | Memorandum Decision 19A-JP-42 | June 25, 2019   Page 10 of 20
      Father’s new custodial rights to commence at the beginning of Child’s 2018

      Christmas break from school. Mother now appeals. Additional facts will be

      provided as necessary.



                                 Discussion and Decision
                                     I. Standard of Review
[7]   On appellate review of judgments with findings of fact and conclusions of law,

      we “shall not set aside the findings or judgment unless clearly erroneous, and

      due regard shall be given to the opportunity of the trial court to judge the

      credibility of the witnesses.” Ind. Trial Rule 52(A). When reviewing such

      findings, we apply a two-tier standard of review: we first determine whether the

      evidence supports the findings and then whether the findings support the

      judgment. In re Paternity of M.G.S., 756 N.E.2d 990, 996 (Ind. Ct. App. 2001),

      trans. denied. “Findings are clearly erroneous only when the record leaves us

      with a firm conviction that a mistake has been made.” D.G. v. S.G., 82 N.E.3d

      342, 348 (Ind. Ct. App. 2017), trans. denied.


[8]   We do not reweigh the evidence or assess the credibility of the witnesses. Best v.

      Best, 941 N.E.2d 499, 502 (Ind. 2011). And we view the evidence most

      favorably to the trial court’s judgment. Id. “In conjunction with the Trial Rule

      52 standard, there is a longstanding policy that appellate courts should defer to

      the determination of trial courts in family law matters.” D.G., 82 N.E.3d at 348

      (internal citations omitted). As our supreme court has explained,


      Court of Appeals of Indiana | Memorandum Decision 19A-JP-42 | June 25, 2019   Page 11 of 20
               Appellate deference to the determinations of our trial court
               judges, especially in domestic relations matters, is warranted
               because of their unique, direct interactions with the parties face-
               to-face, often over an extended period of time. Thus enabled to
               assess credibility and character through both factual testimony
               and intuitive discernment, our trial judges are in a superior
               position to ascertain information and apply common sense,
               particularly in the determination of the best interests of the
               involved children.


       Best, 941 N.E.2d at 502.


                                 II. Modification of Custody
[9]    Mother first challenges the trial court’s modification of physical custody in

       favor of Father. Specifically, she argues that the evidence in the record supports

       modification of custody in her favor, which she contends is in Child’s best

       interests.


[10]   A modification of custody in the paternity context is governed by Indiana Code

       section 31-14-13-6, which allows a trial court to modify a child custody order

       only if modification is in the child’s best interests and a substantial change in

       one or more of the designated statutory factors has occurred. The trial court

       must consider all relevant factors, including:


               (1) The age and sex of the child.


               (2) The wishes of the child’s parents.


               (3) The wishes of the child, with more consideration given to the
               child’s wishes if the child is at least fourteen (14) years of age.
       Court of Appeals of Indiana | Memorandum Decision 19A-JP-42 | June 25, 2019   Page 12 of 20
        (4) The interaction and interrelationship of the child with:


                 (A) the child’s parents;


                 (B) the child’s siblings; and


                 (C) any other person who may significantly affect the
                 child’s best interest.


        (5) The child’s adjustment to home, school, and community.


        (6) The mental and physical health of all individuals involved.


        (7) Evidence of a pattern of domestic or family violence by either
        parent. . . .


Ind. Code § 31-14-13-2. In addition, “[a]n intentional violation by a custodial

parent of an injunction or a temporary restraining order issued under IC 31-14-

15 . . . may be considered a relevant factor under section 2 of this chapter that

the court must consider in a proceeding for a custody modification under this

chapter.” Ind. Code § 31-14-13-8.5 In making a determination regarding

modification of custody, the trial court may not hear evidence occurring before

the last custody proceeding unless it relates to a change in the factors relating to

the child’s best interests. Ind. Code § 31-14-13-9.




5
 “Custodial parent” is defined as “the parent who has been awarded physical custody of a child by a court.”
Ind. Code § 31-9-2-30.

Court of Appeals of Indiana | Memorandum Decision 19A-JP-42 | June 25, 2019                   Page 13 of 20
[11]   Here, the trial court considered the sixty-mile distance between the parties’

       homes a substantial change since the last custody order rendering the shared

       custody arrangement no longer reasonable. Due to the distance and split

       custody order, Child attended two different elementary schools, on alternating

       weeks, and lived in two distant homes, creating “instability and confusion”

       among Child and the parties. Appealed Order at 4. Thus, the trial court

       concluded Child’s best interests would be served by granting one party physical

       custody to allow Child to have a “stable home, proper discipline, and regular

       schooling.” Id. Because Father has a “stable, loving home capable of providing

       security and stability for [Child’s] future and upbringing . . . [whereas Mother’s]

       lack of stability and maturity presents a less settled circumstance[,]” the trial

       court concluded it was in Child’s best interests to live with Father. Id. at 5. To

       demonstrate Mother’s instability and lack of maturity, the trial court pointed to

       Mother’s violation of the TRO, her failure to comply (or attempt to comply)

       with the purge order requiring her to pay a portion of Father’s attorney fees,

       and her felony forgery conviction and concluded she lacks respect for the

       court’s authority, which, in turn, led the court to conclude she lacked stability

       and maturity. Furthermore, with respect to Mother’s past, it found “[h]er past

       and the previous moves show impulsiveness and lack of maturity necessary for

       raising children to be responsible citizens.” Id. at 3.


[12]   In support of her position, Mother argues Father waited nine months after she

       filed her notice of intent to relocate to Missouri to seek modification and then

       he relied on that issue at the final hearing; Father relocated despite her


       Court of Appeals of Indiana | Memorandum Decision 19A-JP-42 | June 25, 2019   Page 14 of 20
       objection; she is a good mother, involved in Child’s life, and she shares a bond

       with Child; Father is only able to be around Child in the morning one day a

       week and his fiancée gets Child ready for school; Father does not put Child to

       bed and agreed he would have more quality time with Child if he had him on

       the weekends; and the order takes away parenting time from her during the

       week when she would be available for Child.


[13]   With respect to the trial court’s finding that Mother’s past and her previous

       moves demonstrate impulsiveness and a lack of maturity, Mother argues the

       evidence showed “[Father] relocated since the July 8, 2016 Order, held five (6)

       [sic] different employment positions with varying schedules, and had been in

       arguments with his fiancé [sic] that led to staying in a different residence

       overnight.” Brief of Appellant at 15-16. To the extent that Mother challenges

       the trial court’s findings that Father is steadily employed and “exercises a

       controlled and caring household with his girlfriend” as unsupported by the

       evidence, we disagree. Appealed Order at 3-4.


[14]   At the final hearing, a copy of a conversation between the parties via text

       message in November 2017 was admitted into evidence. In the exchange,

       Mother asked Father what was going on between him and his fiancée. Father

       responded that they separated and he was “giving her time to move out until

       then [he was] staying at [his] mom’s[.]” Exhibit Index, Vol. 1 at 92. At the

       final hearing, Father testified that he and his fiancée got into an argument and

       he was frustrated, so he left to go to his mother’s house. He stated that he and

       his fiancée “apologized that same night, but because of it being so late, [he]

       Court of Appeals of Indiana | Memorandum Decision 19A-JP-42 | June 25, 2019   Page 15 of 20
       didn’t go home, [he] just stayed at [his] mom’s house.” Transcript of Hearings,

       Volume I at 38. Child was not home the evening of that fight. Testimony

       reveals that Child has been present during other “[l]ittle arguments” between

       Father and his fiancée but neither left the house. Id. at 39. Moreover, the

       evidence also revealed that, due to Father’s work schedule, his fiancée helps

       Child get ready for school in the morning and takes him to school. Father then

       picks Child up from school and assists Child with homework and reading.

       Because Father leaves for work at 3:00 a.m., he goes to bed early and his

       fiancée typically puts Child to bed. The evidence in the record supports the trial

       court’s finding that, despite occasional disagreements, Father and his fiancée

       have a stable, caring, and controlled home to raise Child.


[15]   Mother also appears to take issue with the trial court’s finding that Father is

       steadily employed. She contends that since July 8, 2016, Father has held five

       different jobs, a fact supported by the evidence in the record. Father testified

       that his longest period of unemployment since Child’s birth was two weeks. He

       also testified that his fiancée is employed part-time at a nursing home and

       typically works two to three days per week – 2:00-8:00 p.m. during the week

       and 6:00 a.m. to 2:00 p.m. on weekends. Although Father has had multiple

       jobs since 2016, it appears that he has been consistently employed, has only

       been unemployed for two weeks in his adult life, has been employed at his

       current job for a year and four months, and his current employment is unlikely

       to change. Evidence in the record supports the trial court’s finding.




       Court of Appeals of Indiana | Memorandum Decision 19A-JP-42 | June 25, 2019   Page 16 of 20
[16]   Mother states “a review of the evidence supports that a modification of primary

       physical custody in [her] favor would serve [Child’s] best interests as opposed to

       favoring [Father] considering I.C. § 31-14-[1]3-2 and the factors as stated.” Br.

       of Appellant at 16. In essence, Mother’s arguments constitute an invitation for

       this court to reweigh the evidence and assess witness credibility in her favor,

       which we cannot do. In re Paternity of M.G.S., 756 N.E.2d at 996. The trial

       court listened to the testimony at the final hearing, directly interacted with the

       parties, and assessed the witness “credibility and character through both factual

       testimony and intuitive discernment[,]” tasks solely entrusted to the trial court.

       Best, 941 N.E.2d at 502. Because the evidence in the record supports the

       findings, which support the trial court’s modification of custody, we cannot

       conclude the trial court’s judgment was clearly erroneous.6




       6
         Mother briefly argues that “modification from the July 8, 2016 [order] and restriction of [her] parenting
       time was done without a finding of physical harm to the minor child or significant impairment to the child’s
       development. Indiana cases have consistently held that a trial court is required to enforce a parenting time
       order, even if the order allows parenting time above the minimum required under the guidelines, in the
       absence of any finding that parenting time would endanger or significantly impair the child.” Br. of
       Appellant at 16-17 (citation omitted). Here, Mother equates the trial court’s grant of physical custody to
       Father to a restriction on her parenting time with Child. It appears that Mother conflates custody with
       parenting time. However, although intertwined, custody and parenting time are not synonymous. In
       addition, Mother argues the trial court improperly considered the parties’ criminal history, as well as the fact
       that she previously put two children up for adoption, in its order modifying custody because the crimes and
       the adoptions occurred before the last custody order and are unrelated to a change in the factors relating to
       Child’s best interests. Although the convictions and adoptions occurred before the last custody order, given
       the ample evidence in the record supporting the trial court’s findings, as discussed above, any error is
       harmless. We are unpersuaded these factors were significant enough to ultimately affect the trial court’s
       judgment.

       Court of Appeals of Indiana | Memorandum Decision 19A-JP-42 | June 25, 2019                        Page 17 of 20
                                          III. Child Support
[17]   Mother also challenges the trial court’s child support order. With Father being

       awarded primary physical custody of Child, the trial court ordered Mother to

       pay child support in the amount of $28.00 weekly beginning December 28,

       2018.


[18]   A trial court’s calculation of child support is presumptively valid and will be

       upheld unless the trial court abused its discretion. Ashworth v. Ehrgott, 982

       N.E.2d 366, 372 (Ind. Ct. App. 2013). A trial court abuses its discretion when

       its decision is clearly against the logic and the effect of the facts and

       circumstances before it or if it misinterpreted the law. Id. Here, the trial court

       adopted Father’s proposed child support worksheet, which included his gross

       income as $958.67 per week. The comment page explains this calculation:


               Father’s [adjusted weekly gross income] computed as follows:
               gross income for most recent 9 weeks on Petitioner’s Exhibit 3 =
               $8,628.07. $8,628.07 / 9 weeks = $958.67 per week.


       Appealed Order at 10. Exhibit 3, Father’s employment history with his current

       job, was admitted at trial and supports this calculation. See Exhibit Index, Vol.

       1 at 61. As best we can discern, it appears that Mother challenges the trial

       court’s calculation of Father’s gross income. She argues that the evidence

       demonstrates that Father earned a gross income from January 1, 2018 through

       July 27, 2018 of $31,840.76 with several weeks of a gross income exceeding

       $1,300 and Father’s discovery response indicated his gross income was $1,300

       per week. She argues this evidence “provide[s] more weight and period of time
       Court of Appeals of Indiana | Memorandum Decision 19A-JP-42 | June 25, 2019   Page 18 of 20
       [of Father’s] actual income as opposed to a nine week period just prior to the

       hearing on support[.]” Br. of Appellant at 20. However, Father did testify that

       he normally works Monday through Friday, but “we’ve hit a slow slump [at

       work] because of the . . . recent metal pack, so we’re down to four (4) days a

       week.” Tr., Vol. I at 10.


[19]   Again, we view Mother’s argument as a request to reweigh the evidence and

       decline to do so. Because there is sufficient evidence supporting the trial court’s

       calculation of Father’s gross income, we cannot conclude the trial court abused

       its discretion in its child support order.7



                                                  Conclusion
[20]   For the reasons set forth above, we conclude the trial court’s judgment

       awarding Father physical custody of Child was not clearly erroneous and the

       trial court did not abuse its discretion in its child support order. Therefore, the

       judgment of the trial court is affirmed.


[21]   Affirmed.




       7
         Mother also briefly argues the trial court failed to include an “allocation for transportation expenses or
       explanation as to why support was not addressed from the date of the March 7, 2018 Verified Petition
       forward until the Order[.]” Br. of Appellant at 20. She also asserts that she provided an exhibit at the
       hearing with a calculated arrearage of $3,565.71 Father would owe her. See Exhibit Index, Vol. 1 at 98. It
       appears that this was Mother’s calculation in the event the trial court accepted her proposed worksheet,
       awarded her physical custody of Child, and then entered a retroactive child support award from March 7,
       2018 – the date Father filed his petition to modify custody, and child support, if necessary. See id. at 96.
       Because the trial court awarded Father physical custody of Child and ordered Mother to pay child support
       beginning after Father’s custody commences, we decline to address these issues.

       Court of Appeals of Indiana | Memorandum Decision 19A-JP-42 | June 25, 2019                      Page 19 of 20
Baker, J., and Najam, J., concur.




Court of Appeals of Indiana | Memorandum Decision 19A-JP-42 | June 25, 2019   Page 20 of 20